By the Court.
Woodruff, J.
Without expressing any opinion upon the questions wMch might have arisen had the *21manner of the defendant’s letting the property been shown, or the terms thereof, or if it had appeared that the defendant’s premises were let ont in apartments to various tenants, we think, that upon mere proof that the premises were occupied by the defendant’s tenants, the rale presumptively applies that the tenant is bound to repair, and, therefore, that the landlord is not liable for the neglect to do so, in accordance with the principles of Payne v. Rogers, 2 H. B. L. 349; Cheetham v. Hampton, 4 T. R. 318; Blunt v. Acker, 15 Wend. 524, and Waggoner v. Jermaine, 3 Denio, 306.
Judgment affirmed, with costs.